DETAILED ACTION
1. 	Claims 13-34 are pending in this application 
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 13-34 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cunningham; Christopher (hereafter Cunningham),US Patent Application Publication No.: US 20130238724 Al published on September 12, 2013

As to claim 13, Cunningham teaches A computing device ( Fig.99, Abstract, a computer system for image viewing, editing, and organization), comprising: 
a memory (Fig. 99, memory 9970), 
a display (Fig.99,  touch screen 9965) for displaying data stored in the memory ( Fig.99, [0592],  The I/O subsystem 9935 involves the transfer between input/output peripheral devices, such as a display, memory, and  a touch screen, wherein the display unit display  image data stored in the memory 9970), and 
one or more processing units (Fig. 99, the processing units 9905 through), configured to identify a command (Fig.99, [0592], the processing unit  process instructions 9972-9984 stored in the memory 9970), and automatically identify one or more variables, associated with at least one function, representing a plurality of at least one location in the memory ([0236], once the user's finger has moved the threshold distance over the screen, the application automatically changes the width of the thumbnail display area from a two-column width to a three-column width. One or more variable corresponds to the width of the thumbnail display area, clearly the location of the display area stored in memory before and after width change);
 wherein, the at least one function is configured to automatically determine one of the plurality of at least one location at which to apply the command to at least one character or graphic object, based on at least one portion of the command (Fig.21, [0236], move the boundary only in discrete amounts--i.e., once the user's finger has moved the threshold distance over the  touch screen, the application automatically changes the width of the thumbnail display area from a two-column width to a three-column width. At least one function corresponds to the instruction that recorded the movement of the finger on the screen. The command corresponds to the sliding instruction that allow the finger to move on the touch screen). 

As to claim 14, Cunningham teaches a surface for detecting user input (Fig.99, touch screen 9965).

As to claim 15, Cunningham teaches an indication of the command being within the user input (Fig.21, [0236], user's finger has moved the threshold distance over the touch screen). 
Fig.21, [0236], user's finger has moved the threshold distance over the touch screen).

As to claim 17, Cunningham teaches automatically determine one of the plurality of at least one location (Fig.21, [0236], the starting ending position of the threshold distance over the screen ) is further based on at least one portion of an indication of the command (Fig.21, [0236], the starting ending position of the threshold distance over the screen determined based on the instruction that allow to move the finger  on the screen).

As to claim 18, Cunningham  teaches the command comprises a command to automatically: select, insert, paste, delete, remove, replace, move, copy, cut or change an attribute of, the at least one character, and wherein the attribute of at least one character  comprises font type, size, style or color, or bold, italic, underline, double underline, dotted underline, strikethrough, double strikethrough, capitalized, small caps, or all caps, or the command comprises to automatically: insert, paste, select, delete, remove, copy, cut, change an attribute of  or move, the at least one graphic object, and wherein the attribute of at least one graphic object  comprises color, style or line thickness ([0136] use different selection indications in the thumbnail display area (e.g., thick and thin borders or highlights, different colors, etc.) to differentiate between a single selected image and multiple selected images.  Further The auto-enhance item 1450 automatically performs enhancement edits to an image (e.g., removing apparent red-eye, balancing color, etc. Similarly, automatic color balancing will be based on an analysis of the image (see [0204])

As to claim 19, Cunningham teaches the at least one function is further configured to set a location within the determined one of the plurality of at least one location in the memory, by (Fig.21, [0236], as discussed above, move the boundary only in discrete amounts--i.e., once the user's finger has moved the threshold distance over the  touch screen, the application automatically changes the width of the thumbnail display area from a two-column width to a three-column width. The current location corresponds to the starting location of the finger on the touch screen) to at least one of:
right or left of the current location, 
above or below the current location, or
 a start location or end location within graphic objects ( as discussed above the starting and ending  points of the threshold distance over the  touch screen), or one or more lines of characters, as represented on the display ([0016], automatically retrieve information  and display the external comments within the image-viewing application).

As to claim 20 Cunningham teaches moving from the current location in the memory comprises moving to: a start location or end location in the memory (Fig.21, [0236], as discussed above, move the boundary only in discrete amounts--i.e., once the user's finger has moved the threshold distance over the touch screen. Thus, the stating and ending position of the finger in the screen that identify the threshold distance are stored in the memory), a starting location within the determined one of the plurality of at least one location, or an ending location within the determined one of the plurality of at least one location.  

As to claim 21 Cunningham teaches  the determined one of the plurality of at least one location comprises one of:
a starting location or ending location of a range of locations (Fig.21, [0236], the starting  and ending position of the threshold distance over the touch screen), a starting location or a ([0204], auto-enhance tool will attempt to detect red-eye in the image, and instructions will be generated to correct it. Similarly, automatic color balancing will be based on an analysis of the image), size or font type of, a character or at least one graphic object, a location to which to move a character or at least one graphic object, a starting location or ending location within a range of locations from which to remove a character or at least one graphic object, and a starting location or ending location within a range of locations to which to move a character or at least one graphic object (Fig.21, [0236], as discussed above, move the boundary only in discrete amounts--i.e., once the user's finger has moved the threshold distance over the  touch screen, the application automatically changes the width of the thumbnail display area from a two-column width to a three-column width. One graphic object corresponds to the thumbnail display area).  

As to claim 22,  Cunningham teaches the display is further for displaying the indication of the command ( Fig. 61, [ 0425] Upon receiving the command to display the images in the image display area, the process calculates (at 5910) the average aspect ratio of the received images. This average aspect ratio is used as the aspect ratio for a set of regions in the image display area into which the images will be fit.); and 
wherein in response to detecting an indication to apply the command at the determined one of the plurality of at least one location(Fig.61, as shown in Fig.61,  the  four regions  that includes the corresponding aspect ratios of 4:3, 3:4, 16:9, and 4:3 of the image are display on the screen. The aspect ratios of 4:3, 3:4, 16:9, and 4:3 indicate the size of  each of the four image that will be display on the four regions of the screen): 
the computing device is configured to display the command, applied at the determined one of the plurality of least one location, in place of the displayed indication of the command (Fig.61, as shown in Fig.61 four regions  that includes the corresponding aspect ratios of 4:3, 3:4, 16:9, and 4:3 of the image are display on the screen ).  

As to claim 23 Cunningham teaches a first portion of the computing device comprises the surface and the display (Fig.99. [0592], a touch screen 9965 and GUI ), and a second portion of the computing device, configured to carry out tasks of the computing device, is hosted at a server (Fig.99. [0592-[0593], the processing units 9905, and memory 9970); and wherein in response to detecting an indication within the user input, the first portion of the computing device is configured to transmit data, associated with the indication to the second portion of the computing device, (Fig.21, [0236], when the user put his hand on the teach screen using  the GUI icon that represent the finger , the GUI communicate to the processing unit, and the processing unit send a command to activate the instruction that allow the processing unit to move the finger on the screen), and to utilize data transmitted in response by the second portion of the computing device, to assist a user (Fig.21, [0236], the processing assist a user to move the finger on the touch screen a predetermined distance).

Claim 24 is rejected the same as claim 13 except claim 24 is directed to a method claim. Thus, argument analogous to that presented above for claim 13 is applicable to claim 24.

Claim 25 is rejected the same as claim 17 except claim 25 is directed to a method  claim. Thus, argument analogous to that presented above for claim 17 is applicable to claim 25.


Claim 27 is rejected the same as claim 19 except claim 27 is directed to a method claim. Thus, argument analogous to that presented above for claim 19 is applicable to claim 27.

Claim 28 is rejected the same as claim 20 except claim 28 is directed to a method claim. Thus, argument analogous to that presented above for claim 20 is applicable to claim 28.

Claim 29 is rejected the same as claim 21 except claim 29 is directed to a method claim. Thus, argument analogous to that presented above for claim 21 is applicable to claim 29.

As to claim 30 Cunningham teaches A computing device, comprising: a memory, a display for displaying data stored in the memory, a surface for detecting user input, and one or more processing units, configured to identify a command, and automatically identify one or more variables, associated with at least one function, representing a plurality of at least one location in the memory (Fig.99, [0236], [0592], all the above limitations are included in claim 13. Thus, the rejection applied on claim 13 also applied to these limitations); 
wherein, the at least one function is configured to automatically determine one of the plurality of at least one location at which to insert or paste, based on the command (Fig.21, [0236], as discussed above, move the boundary only in discrete amounts--i.e., once the user's finger has moved the threshold distance over the touch screen, the application automatically changes the width of the thumbnail display area from a two-column width to a three-column width. Thus, the application insert a region of three-column width on the display region). 


As to claim 32 Cunningham teaches the command comprises a command to, automatically: insert or paste one or more characters, graphic objects, objects, images, pictures, drawings, frames, horizontal lines, or symbols ([0236], once the user's finger has moved the threshold distance over the screen, the application automatically changes the width of the thumbnail display area from a two-column width to a three-column width. Thus, the rectangular region with a predetermined width is inserted in the display screen).

Claim 33 is rejected the same as claim 30 except claim 33 is directed to a method claim. Thus, argument analogous to that presented above for claim 30 is applicable to claim 33.

Claim 34 is rejected the same as claim 32 except claim 32 is directed to a method claim. Thus, argument analogous to that presented above for claim 33 is applicable to claim 34.


Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699